Citation Nr: 0409110	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  01-01 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for varicose veins of the left leg.  

2.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for varicose veins of the left leg.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from October 1958 to November 
1959.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a January 2001 decision by the 
RO which denied increased ratings for the veteran's bilateral 
varicose veins.  The Board remanded the appeal to the RO for 
additional development in June 2001.  A personal hearing at 
the RO was held in February 2003.  

At the personal hearing, the representative raised the 
additional issue of entitlement to an effective date earlier 
than March 11, 1999 for the assignment of separate 20 percent 
evaluations for varicose veins of each leg, and entitlement 
to a total rating for compensation purposes based on 
individual unemployability (TDIU).  These issues are not 
inextricably intertwined with the issues currently on appeal 
and have not been developed for appellate consideration at 
this time.  Accordingly, these issues are referred to the RO 
for appropriate action.  


REMAND

At the personal hearing in February 2003, the representative 
asserted that the VA examination in November 2002 did not 
include the specific information requested by the Board in 
June 2001, and that the appeal should be remanded for 
compliance with those instructions.  Specifically, that the 
examiner failed to indicate whether the identified co-
existing bilateral lower extremity disorder was related to 
the service-connected varicose veins, and that it did not 
appear that the claims file was reviewed by the examiner.  
Additionally, the Board notes that the examiner's findings 
were not responsive to the specific rating criteria for 
varicose veins.  This is particularly disturbing, as the 
rating criteria was included in the remand and was to be 
provided to the examiner so that presence or absence of each 
finding could be specifically addressed.  

Concerning the additional lower extremity disorder, the 
evidentiary record includes several varying opinions as to 
the nature of the additional disorder.  The November 2003 VA 
examiner indicated that it may be a vasospastic arterial 
problem, but that it did not fit into any known or described 
pattern.  A May 1999 VA examination report included a 
diagnosis of peripheral vascular disease.  In May 2002, a VA 
vascular surgeon indicated that claudication secondary to a 
vascular condition seemed unlikely given the veteran's normal 
vascular studies, and opined that it was probably due to 
popliteal entrapment.  Given the medical complexity of this 
case, the Board finds that the recent VA examination was 
inadequate for the stated purpose and that further 
development of the record is necessary.  See Murinscsak v. 
Derwinski, 2 Vet. App. 363, 370 (1992).  

As indicated in the June 2001 remand, the Board is required 
to discuss its reasons and bases for assigning a particular 
disability rating with reference to the criteria contained in 
the relevant diagnostic code(s).  It is not permitted to 
discuss factors outside the scope of the rating criteria, nor 
is it permitted to speculate on the presence or absence of 
the criteria on the basis of incomplete information.  
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Consequently, 
a new VA vascular examination responsive to the appropriate 
rating criteria is necessary in order to adjudicate the 
veteran's claims.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Also, the veteran testified that he was unable to work 
because of his bilateral leg disorders.  The evidentiary 
record does not indicate whether he has applied for or been 
awarded Social Security disability.  Therefore, an inquiry 
should be made to determine whether he is receiving Social 
Security disability.  If so, the RO should obtain copies of 
the decision and the medical records relied upon to award 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363, 369 
(1992).  

Finally, the Board notes that while the veteran was notified 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) in the Board remand and by 
letter in October 2002, he has not been provided with the 
appropriate laws and regulations, including 38 C.F.R. 
§ 3.159, which explains fully, VA's duty to assist under the 
Act.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
As the appeal is remanded on other grounds, he should be 
provided with the appropriate regulations in a supplemental 
statement of the case (SSOC).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for his varicose veins since September 
2002.  Of particular interest are all VA 
treatment records from the Worcester 
outpatient clinic, VAMC West Roxbury.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard.  

3.  The veteran should also be asked to 
clarify whether he is currently receiving 
or has received Social Security 
disability benefits.  If so, the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the award of Social Security disability 
benefits, including the administrative 
decision and the medical records relied 
upon concerning that claim.  

4.  The veteran should be afforded a VA 
vascular examination to determine the 
current severity of his bilateral 
varicose veins.  The claims folder and a 
copy of this REMAND must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished and the 
clinical findings should be reported in 
detail.  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  It would 
be helpful if the examiner preface each 
response with the Roman numeral of the 
question posed.  For each leg, the 
examiner should indicate whether the 
veteran has:  

I.  Intermittent edema of an 
extremity or aching and fatigue in 
the leg after prolonged standing or 
walking, with symptoms relieved by 
elevation of the extremity or 
compression hosiery.  

II  Persistent edema, incompletely 
relieved by elevation of the 
extremity, with or without beginning 
stasis pigmentation or eczema.  

III  Persistent edema and stasis 
pigmentation or eczema with or 
without intermittent ulceration.  

IV  Persistent edema or subcutaneous 
induration, stasis pigmentation or 
eczema.  

V  Persistent ulceration; or massive 
board-like edema with constant pain 
at rest attributable to the effects 
of varicose veins.  

VI  If a co-existing leg condition 
is identified, the examiner should 
render an opinion as to whether it 
is at least as likely as not that it 
is related to the varicose veins.  
If additional consultation from 
other specialists is deemed 
necessary, that should be 
accomplished.  

If the additional disorder is unrelated 
to his varicose veins, the complaints and 
findings referable thereto should be 
dissociated from the service-connected 
disabilities, if feasible.  The examiner 
should be advised that all questions must 
be answered, to the extent feasible so 
that the Board may rate the veteran's 
varicose veins in accordance with the 
specified criteria.  The clinical 
findings and reasons upon which any 
opinion is based should be clearly set 
forth.  If the examiner finds that it is 
not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  The findings 
should be type or otherwise recorded in a 
legible manner for review purposes.  

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if the examiner 
has provided all findings necessary to 
rate the veteran's varicose veins, and 
whether he or she has responded to all 
questions posed.  If not, the report must 
be returned for corrective action.  38 
C.F.R. § 4.2 (2003).  

7.  After the requested development has 
been completed, the RO should review the 
veteran's claim.  The RO should 
adjudicate the merits of the claims based 
on all the evidence of record and all 
governing legal authority, including the 
VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, 
including the revised provisions of 
38 C.F.R. § 3.159, and given the 
opportunity to respond thereto.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA or other legal 
precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


